Citation Nr: 0928496	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  06-07 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial increased evaluation for right 
lower extremity compartment release, currently rated as 30 
percent disabling. 

2.  Entitlement to an initial increased evaluation for left 
lower extremity compartment release, currently rated as 30 
percent disabling. 

3.  Entitlement to an initial increased evaluation for right 
inguinal hernia repair with residual scar, currently rated as 
10 percent disabling. 

4.  Entitlement to an initial increased evaluation for 
residual scars, status post bilateral lower extremity 
compartment release, currently rated as 30 percent disabling.  

5.  Entitlement to service connection for frostbite of the 
hands and feet.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The Veteran had 20 years of active duty service ending with 
his retirement in February 2004.
 
This matter comes before the Board on appeal from a May 2004 
rating decision.  A Board hearing at the RO was held in March 
2007.  The Board previously remanded these issues for further 
development in January 2008.    

Further, the issue of entitlement to bilateral arm/shoulder 
disability was also on appeal.  However, a subsequent rating 
decision in January 2009 granted service connection for right 
shoulder tendonitis and left shoulder degenerative joint 
disease, tendon tears, status post arthroscopy.  Thus, as 
this was a grant of the full benefits sought on appeal, these 
issues are no longer in appellate status.  The Board notes 
that in February 2009, the Veteran submitted private 
treatment records pertaining to his right shoulder.  The RO's 
attention is directed to these records for any necessary 
action.  

In February 2006, the RO increased the ratings for right and 
left lower extremity compartment release to 10 percent, 
effective July 13, 2005.  With respect to the right lower 
extremity, in May 2006, a temporary 100 percent rating for 
convalescence after surgery was assigned effective October 
14, 2005, and the 10 percent rating was restored, effective 
February 1, 2006.  With respect to the left lower extremity, 
a temporary 100 percent rating was assigned effective April 
14, 2005, and the ten percent rating was restored, effective 
September 1, 2005.  Further, by rating decision in January 
2009, the RO increased the ratings for right and left lower 
extremity compartment release to 30 percent, effective at the 
end of the convalescence periods.  Further, with respect to 
the Veteran's service-connected hernia, in February 2006, the 
RO increased the rating for right inguinal hernia repair to 
10 percent, effective August 24, 2004.  However, with respect 
to all these determinations, where there is no clearly 
expressed intent to limit the appeal to entitlement to a 
specified disability rating, the RO and Board are required to 
consider entitlement to all available ratings for that 
condition.  AB v. Brown, 6 Vet.App. 35, 39 (1993).  The 
issues therefore remain in appellate status. 

In January 2009, the RO assigned a separate rating for 
residuals scars, status post bilateral lower extremity 
compartment release 20 percent disabling from July 24, 2008 
and 30 percent disabling from September 24, 2008.  Because 
this action by the RO in effect resulted in a separate rating 
for a symptom which was considered part and parcel of the 
original service-connected right and left lower extremity 
compartment release disabilities, the Board believes that 
this issue should also be viewed as being in appellate status 
as it arose from the issues originally in appellate status.  

As noted in the Board's prior January 2008 decision, it 
appears that the Veteran's original claim also sought service 
connection for residuals of right thumb fracture.  However, 
this issue had not been addressed by the RO and was referred 
back for appropriate action.  As it appears that a decision 
still has not been issued with respect to this issue, this 
issue is again referred back to the RO for necessary action. 




FINDINGS OF FACT

1.  From March 1, 2004, the Veteran's service-connected right 
lower extremity compartment release has been manifested by 
severe muscle impairment.  

2.  From March 1, 2004, the Veteran's service-connected left 
lower extremity compartment release has been manifested by 
severe muscle impairment.  

3.  From March 1, 2004, the Veteran's service-connected 
residual scar from right inguinal hernia repair has been 
manifested by pain.  

4.  From March 1, 2004, the Veteran's service-connected right 
inguinal hernia repair has been manifested by pain due to 
inguinal nerve entrapment, but without a recurrent hernia. 

5.  From March 1, 2004, to September 23, 2008, the Veteran's 
service-connected residual scars, status post bilateral lower 
extremity compartment release, have been manifested by pain.

6.  From September 23, 2008, the Veteran's service-connected 
residual scars, status post bilateral lower extremity 
compartment release, consists of five or more scars that are 
painful.

7.  The Veteran does not currently have any residuals of 
frostbite for purposes of service connection.


CONCLUSIONS OF LAW

1.  From March 1, 2004, the criteria for entitlement to a 30 
percent rating, but no higher, for right lower extremity 
compartment release have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4, including §§ 4.7, 4.73, Diagnostic 
Code 5311 (2008).

2.  From March 1, 2004, the criteria for entitlement to a 30 
percent rating, but no higher, for left lower extremity 
compartment release have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4, including §§ 4.7, 4.73, Diagnostic 
Code 5311 (2008).

3.  From March 1, 2004, the criteria for entitlement to a 
separate 10 percent rating, but no higher, for residual scar 
from right inguinal hernia repair have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 
4.114, Diagnostic Code 7804 (2008).

4.  From March 1, 2004, the criteria for entitlement to a 
separate 10 percent rating, but no higher, for neurological 
residuals of right inguinal hernia repair have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, including §§ 
4.7, 4.114, Diagnostic Codes 7338, 8730 (2008).

5.  From March 1, 2004, the criteria for entitlement to a 20 
percent rating, but no higher, for residual scars, bilateral 
lower extremity compartment release, have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, including §§ 
4.7, 4.68, 4.118, Diagnostic Code 7804 (2008).

6.  From September 23, 2008, the criteria for entitlement to 
a rating in excess of 30 percent for residual scars, 
bilateral lower extremity compartment release, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.68, 4.118, Diagnostic Code 7804 (2008).

7.  Frostbite of the hands and feet was not incurred in or 
aggravated by the Veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2008). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

Initially, the Board notes that since the rating issues in 
this case seek entitlement to assignment of a higher initial 
ratings, they are considered downstream issues from that of 
service connection (for which a VCAA letter was duly sent in 
December 2003), another VCAA notice is not required.  
VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that the 
United States Court of Appeals for Veterans Claims has also 
determined that the statutory scheme does not require another 
VCAA notice letter in a case such as this where the veteran 
was furnished proper VCAA notice with regard to the  claim of 
service connection itself.  See Dingess v. Nicholson, 19 
Vet.App. 473, 491 (2006).  Nevertheless, in September 2005 
and June 2008, the RO sent letters addressing the 
requirements for higher initial ratings.  

In sum, the December 2003, September 2005 and June 2008 VCAA 
letters informed the Veteran of the information and evidence 
necessary to warrant entitlement to the benefits sought on 
appeal.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in December 2003, which was prior to 
the May 2004 rating decision.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.  The 
Board recognizes that subsequent VCAA notices were provided 
after the initial decision.  However, the deficiency in the 
timing of these notices was remedied by readjudication of the 
issues on appeal in the statement of the case and subsequent 
supplemental statements of the case.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).  Although the present 
appeal involves the issues of higher initial ratings, VA 
believes that the Dingess/Hartman analysis must be 
analogously applied.  In the present appeal, the appellant 
was provided with notice of what type of information and 
evidence was needed to substantiate the claim.  Further, a 
March 2006 letter as well as the June 2008 VCAA notice gave 
notice of the types of evidence necessary to establish a 
disability rating and effective date for the disabilities on 
appeal. 

At this point the Board acknowledges the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) which noted 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court further 
indicated, among other things, that if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  

However, the Board believes that the nature of the present 
appeal is somewhat different from the situation addressed in 
Vazquez-Flores.  The present appeal involves the issues of 
higher initial ratings, not a claim for an increased rating.  
In Dingess v. Nicholson, 19 Vet.App. 473, 490-491 (2006), the 
Court held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. 5103(a) (West 2002), notice no longer 
required because the purpose that the notice is intended to 
serve has been fulfilled.  Also see Hartman v. Nicholson, 483 
F.3d 1311, 1314-1315 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet.App. 112, 116-117 (2007).  In line with the reasoning 
set forth in these judicial decisions, it appears that the 
notice requirements addressed by the Court in Vazquez-Flores, 
supra, do not apply to initial rating claims such as the ones 
now on appeal to the Board. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records, VA treatment records, private 
treatment records, hearing testimony and VA examination 
reports.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant.   

The Veteran was afforded VA fee based examination in December 
2003 and VA examinations in July 2008.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination reports 
obtained contain sufficient information to decide the issues 
on appeal.  See Massey v. Brown, 7 Vet.App. 204 (1994).  
Thus, the Board finds that a further examination is not 
necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 



II. Initial Higher Rating Issues

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

Right and Left Lower Extremity Compartment Release

The present appeal includes the issues of higher initial 
ratings for the Veteran's service-connected right and left 
lower extremities compartment release.  Initially, the RO 
rated this disability under Diagnostic Code 5311 for muscle 
injury of the calf.  Subsequently, it appears that the RO 
rated the disability under Diagnostic Code 8622 for paralysis 
of the musculocutaneous nerve.  However, it now appears that 
the current 30 percent rating has been assigned with 
consideration of the criteria set forth under Diagnostic Code 
5311.  The current VA regulations relating to muscle injuries 
state:

(a)  A muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions. (b)  
For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and arm (diagnostic 
codes 5301 through 5306); 3 muscle groups for the forearm and 
hand (diagnostic codes 5307 through 5309); 3 muscle groups 
for the foot and leg (diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and thigh (diagnostic 
codes 5313 through 5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 5323).  (c)  There 
will be no rating assigned for muscle groups which act upon 
an ankylosed joint, with the following exceptions: (1)  In 
the case of an ankylosed knee, if muscle groups XIII is 
disabled, it will be rated, but at the next lower level than 
that which would otherwise be assigned.  (2) In the case of 
an ankylosed shoulder, if muscle groups I and II are severely 
disabled, the evaluation of the shoulder joint under 
diagnostic code 5200 will be elevated to the level for 
unfavorable ankylosis, if not already assigned, but the 
muscle groups themselves will not be rated.  (d)  The 
combined evaluation of muscle groups acting upon a single 
unankylosed joint must be lower than the evaluation for 
unfavorable ankylosis of that joint, except in the case of 
muscle groups I and II acting upon the shoulder.  (e)  For 
compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  (f)  For muscle group 
injuries in different anatomical regions which do not act 
upon ankylosed joints, each muscle group injury shall be 
separately rated and the ratings combined under the 
provisions of § 4.25.  38 C.F.R. § 4.55.

38 C.F.R. § 4.56 sets forth certain factors for consideration 
in the rating of residuals of gunshot and shell fragment 
wounds.

(a)  An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  (b)  
A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  (c)  For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  (d)  
Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

(1)  Slight disability of muscles--(i)  Type of injury.  
Simple wound of muscle without debridement or infection. (ii)  
History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section. (iii) Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2)  Moderate disability of muscles--(i)  Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii)  History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii)  Objective findings.  Entrance 
and (if present) exit scars, small or linear, indicating 
short track of missile through muscle tissue.  Some loss of 
deep fascia or muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of fatigue when 
compared to the sound side.
(3)  Moderately severe disability of muscles--(i)  Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii)  History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements.  (iii)  Objective findings. 
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

(4)  Severe disability of muscles--(i)  Type of injury.  
Through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  (ii)  
History and complaint.  Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  (iii)  
Objective findings.  Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability:  (A)  X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B)  Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. 
(C)  Diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests.  (D)  Visible or 
measurable atrophy.  (E)  Adaptive contraction of an opposing 
group of muscles.  (F)  Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle.  (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile. 38 C.F.R. § 4.56.

Diagnostic Code 5311, which falls under the foot and leg 
anatomical region,   provides evaluations for disability of 
muscle group XII.  The function of these muscles are as 
follows: propulsion and plantar flexion of the foot (1); 
stabilization of the arch (2, 3); flexion of the toes (4, 5); 
and flexion of the knee (6).  The muscles include the 
posterior and lateral crural muscles and muscles of the calf: 
(1) Triceps surae (gastrocnemius and soleus); (2) tibialis 
posterior; (3) peroneus longus; (4) peroneus brevis; (5) 
flexor hallucis longus; (6) flexor digitorum longus; (7) 
popliteus; and (8) plantaris.  Muscle disability under this 
provision is evaluated as follows: slight (0 percent); 
moderate (10 percent); moderately severe (20 percent); and 
severe (30 percent).  38 C.F.R. § 4.73

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The Board also observes that under Diagnostic Code 8622 for 
neuritis of the musculocutaneous nerve (superficial 
peroneal), mild paralysis of the musculocutaneous nerve 
results in a non compensable rating, moderate paralysis of 
the musculocutaneous nerve results in a 10 percent rating, 
and severe paralysis of the musculocutaneous nerve results in 
a 20 percent rating.  See 38 C.F.R.  § 4.124(a), Diagnostic 
Code 8522. 

Prior to his retirement, the Veteran was afforded a VA fee-
based examination in December 2003.  The examination report 
noted that the Veteran had been suffering from bilateral 
compartment syndrome status post release on right in 1991 and 
a release on the left in 1988 and 1993.  Due to the nerve 
disease, the Veteran reported tingling, numbness, abnormal 
sensation and constant sharp pain in the legs.  The 
disability limited his ability to run, but it had not 
resulted in any time lost from work.  At the time, the 
Veteran was not receiving any treatment.  On examination, 
gait was within normal limits.  On neurological examination, 
motor and sensory functions were within normal limits.  
Reflexes were knee jerk 2+ and ankle jerk 2+ bilaterally.  
The diagnosis was bilateral lower extremity compartment 
syndromes status post release on the right (1991) and release 
on the left (1988, single, and 1993, multiple).  The 
subjective factors were as noted in history above and the 
objective factors were none currently.  
 
VA treatment records have been reviewed and associated with 
the claims file.  In sum, the records showed that the Veteran 
complained of constant bilateral leg pain, weakness and 
swelling at times.  He also walked with an antalgic gait.  At 
times, he also complained of numbness and tingling from his 
knees down.  A September 2004 ultrasound showed normal 
bilateral ABI's and no evidence of abnormal post exercise 
response on either side.  A November 2004 x-ray of the left 
leg showed that heterotopic ossification was present 
posteromedially adjacent to the proximal tibial diaphysis, 
perhaps representing exostosis with a fibrous rather than 
bony bridge, or perhaps representing myositis ossificant.  
The finding was of doubtful significance unless specifically 
associated with the Veteran's symptoms.  The impression was 
essentially unremarkable radiograph appearance of the left 
lower leg.  Further, a December 2004 MRI of the left leg 
showed no evidence of stress fracture or popliteal arterial 
aneurysm.  A February 2005 record showed full range of motion 
of the ankles and knees.  Another record advised the Veteran 
to avoid strenuous activity involving repetitive use of the 
leg muscles.  Moreover, an August 2005 EMG found no 
electrodiagnostic evidence of peripheral neuropathy.  The 
Veteran had a repeat surgical intervention on the left lower 
leg in April 2005, and had surgery on the right lower leg in 
October 2005.  The records showed that after the April 2005 
surgery, the Veteran developed an infected incisional wound.  
Lastly, a July 2005 record showed that there was no 
significant improvement in symptoms of the left leg following 
surgery.    

A November 2007 private physical therapy initial evaluation 
showed that the Veteran reported that if he tried to run, he 
had significant leg edema and his scar slitted open.  On 
examination, lower extremity range of motion was functional 
with some decrease in dorsiflexion bilaterally.  The Veteran 
denied numbness and tingling in the lower extremities.  
Quadriceps and Achilles reflexes were 2+/4.  The Veteran was 
ambulating slowly with a reciprocal gait with a limp in the 
left lower extremity.  The examiner was unable to test 
flexibility due to complaints of pain.  The examiner 
concluded that the Veteran presented with significant lower 
extremity weakness, decreased ability to perform basic range 
of motion, pain, decreased functional tasks and decreased 
knowledge of a proper home exercise program.  Aquatic therapy 
was recommended. 

At the March 2007 Board hearing, the Veteran testified that 
he suffered from muscle damage in his lower legs.  He also 
indicated that pressure built up in his legs causing swelling 
from walking, riding and driving.  In sum, he was limited in 
what he was able to do.  Further, the Veteran indicated that 
his bilateral lower extremity disabilities had increased in 
severity since the last VA examination.  

A May 2007 private opinion noted that the Veteran's left 
tibia post-surgical changes were directly affecting the 
Veteran's ability to function significantly.  It was also 
noted that the Veteran had severe neuropathy of both legs.  
The examiner provided that the addition of this component to 
his underlying joint and muscular disease amounted to 
tremendous chronic pain, which made day to day functioning 
extremely difficult.  A contemporaneous x-ray of the left 
tibia showed a 1.5 x 3.0 cm area of soft tissue heterotopic 
ossification lying posterior to the proximal one third tibial 
diaphysis.  This was likely a residual from the Veteran's 
remote lower leg trauma/surgery for compartment syndrome.  

On remand, the Veteran was afforded a VA examination in July 
2008.  The claims file was reviewed.  The Veteran reported 
swelling after walking or standing.  The swelling caused 
increased pain.  He was unable to wear specific types of 
shoes or socks due to swelling causing pressure.  The scar on 
the left leg would split open if he tried to walk more than 
one mile.  Weather changes caused swelling and pain and scars 
to become painful, but elevation helped.  The Veteran also 
complained of loss of strength and stamina in both lower 
legs.  

On examination, muscle function was not normal in terms of 
comfort, endurance and strength sufficient to perform 
activities of daily living.  The examiner noted residuals of 
nerve damage.  On testing of position sense of toes, the 
Veteran was 100 percent incorrect which was greater than to 
be expected if only guessing.  Additionally, there was 
decreased light touch, sharp and vibration sense reported.  
The left gastroneumus muscle herniated through fasciotomy 
scar, but the herniation was not considered extensive.  There 
was loss of deep fascia or muscle substance.  Deep fascial 
planes had been surgically disrupted to alleviate compartment 
syndrome.  All compartment had been surgically opened.  Joint 
motion was not limited.  Muscle strength on examination did 
not match that on previous examinations on record or from his 
aqua therapy notes.  Strength ranges from nearly normal to 
barely being able to defeat gravity.  The degree of strength 
exhibited on testing his lower legs did not match that 
required for his ability to ambulate.  

The diagnosis was bilateral lower extremity compartment 
syndrome.  It was noted to have significant effect on 
occupation due to decreased concentration, inappropriate 
behavior, poor social interactions, decreased mobility, 
problems with lifting and carrying, difficulty reaching, lack 
of stamina, weakness or fatigue, decreased strength and pain.  
The disability resulted in increased tardiness and 
absenteeism as well as limited jobs he could perform or 
qualify for.  The disability severely affected the following 
activities: chores, shopping, recreation and travel and 
prevented sports and exercise.  The examiner concluded that 
the Veteran had definite disability from compartment syndrome 
in his bilateral lower legs.  He had extensive surgery on 
both lower legs.  Fasciotomies caused significant changes in 
physiology of the lower legs and disruption in the mechanics 
of the affected muscles.  Unfortunately, due to 
inconsistencies in strength testing, it would be resorting to 
mere speculation to give an accurate portrayal of the 
Veteran's limitation.   

Given that the claims file was reviewed by the examiner and 
the examination report sets forth detailed examination 
findings in a manner which allows for informed appellate 
review under applicable VA laws and regulations, the Board 
finds the examination to be sufficient for rating purposes.  

In support of his claim, the Veteran also submitted a July 
2008 statement from his employer, which indicated that the 
Veteran's disabilities were having a debilitating affect on 
his job performance.  

As previously noted in the Introduction of this decision, in 
February 2006, the RO increased the ratings for right and 
left lower extremity compartment release to 10 percent, 
effective July 13, 2005.  With respect to the right lower 
extremity, a temporary 100 percent rating for convalescence 
was assigned effective October 14, 2005, and the 10 percent 
rating was restored, effective February 1, 2006.  With 
respect to the left lower extremity, a temporary 100 percent 
rating was assigned effective April 14, 2005, and the ten 
percent rating was restored, effective September 1, 2005.  
Further, by rating decision in January 2009, the RO increased 
the ratings for right and left lower extremity compartment 
release to 30 percent, effective at the end of the 
convalescence periods.  Essentially, after the surgeries, the 
RO found that the Veteran's current disability level of 
muscle group XI for each leg warranted a maximum 30 percent 
disability rating under Diagnostic Code 5311 for severe 
impairment of the leg muscles.  

However, the Board finds that the Veteran's symptoms have 
been consistent through out the entire appeal period and were 
arguably more severe prior to his 2005 surgeries requiring 
the need for further surgical intervention.  During this 
period, the Veteran's lack of strength and endurance do 
indicate severe impairment of function.  The December 2003 
examination documented the prior surgeries in service and 
noted sharp pain in the legs.  VA treatment records showed 
consistent findings of bilateral leg pain, weakness and 
swelling.  The Veteran walked with an antalgic gait.  
Moreover, he had been advised to avoid strenuous activity.  
Further, after the April 2005 surgery on the left leg, it 
appears that there had been no change in the Veteran's 
symptomatology.  The most recent VA examination noted loss of 
deep fascia or muscle substance.  Further, deep fascial 
planes had been surgically disrupted to alleviate compartment 
syndrome.  Moreover, the fasciotomies had caused significant 
changes in physiology of the lower legs and disruption in the 
mechanics of the affected muscles.  However, the examiner did 
not distinguish between symptoms prior to the 2005 surgeries 
and after the surgeries.  Thus, when resolving all benefit of 
the doubt in favor of the Veteran, the Board finds that 
separate 30 percent ratings are warranted from March 1, 2004, 
the day after the Veteran's retirement from service.  See 
38 U.S.C.A. § 5107(b).  As this is the maximum rating 
possible, a higher rating is not available under Diagnostic 
Code 5311.  

Moreover, as 20 percent is the maximum rating allowed, a 
higher rating is also not available under Diagnostic Code 
8622 for neuritis of the musculocutaneous nerve (superficial 
peroneal).  Further, as the injuries affect the same 
functions, specifically walking and doing certain activities, 
the Veteran's muscle injury ratings cannot be combined with 
separate peripheral nerve paralysis ratings.  See 38 C.F.R. 
§ 4.55.  

The Board now turns to see if a higher rating is warranted 
under ratings of the musculoskeletal system set forth in 
38 C.F.R. § 4.71a.  Disabilities of the knees are set forth 
in Diagnostic Codes 5256 through 5263.  Diagnostic Codes 
5257, 5258, 525, 5260 and 5263 are not for application as 
they do not allow for a rating in excess of 30 percent.  
Diagnostic Code 5256 is not applicable because there has been 
no objective finding of ankylosis of the knee.  Further, 
Diagnostic Code 5261 is not applicable because there has been 
no objective finding that extension has been limited to 30 
degrees to warrant a 40 percent rating or higher.  The most 
recent VA examination noted that joint motion was not 
limited.  Moreover, there has also been no nonunion of the 
tibial and fibula to warrant a 40 percent rating under 
Diagnostic Code 5262.  With respect to the ankle, 
disabilities are set forth in Diagnostic Codes 5270 through 
5274.  The only Diagnostic Code that allows for a rating in 
excess of 30 percent is Diagnostic Code 5270.  However, this 
code is not applicable in the instant case because there has 
been no medical records indicating ankylosis of the ankles.  

Further, the Board acknowledges that the Veteran has chronic 
pain and thus, recognizes the application of 38 C.F.R. §§ 
4.40 and 4.45, and DeLuca, supra.  However, a higher 
compensation is not warranted under these provisions because 
there is no persuasive evidence of additional functional loss 
due to pain, weakness, fatigue, or incoordination which would 
limit motion to such a degree so as to warrant a rating in 
excess of the current 30 percent.  

Moreover, the Veteran's surgical scars have already been 
assigned separate evaluations by the RO, which are discussed 
in more detail below.  

In conclusion, when resolving all benefit of the doubt in 
favor of the Veteran, the Board finds that separate 30 
percent ratings, but no higher are warranted, effective March 
1, 2004, for right and left lower extremities compartment 
release.  However, the preponderance of the evidence is 
against a higher rating under any applicable diagnostic code.  
See 38 U.S.C.A. § 5107(b).  



Right Inguinal Hernia Repair with Residual Scar

The Veteran is also seeking a rating in excess of 10 percent 
for right inguinal hernia repair with residual scar.  Under 
Diagnostic Code 7338 for an inguinal hernia, a 10 percent 
rating is warranted where the inguinal hernia is 
postoperative recurrent, readily reducible and well supported 
by truss or belt.  A 30 percent evaluation is warranted for a 
small hernia, which is postoperative and recurrent or 
unoperated irremediable, and not well supported by a truss, 
or not readily reducible.  A 60 percent evaluation is 
warranted for a large, postoperative, recurrent hernia that 
is not well supported under ordinary conditions and not 
readily reducible, when considered inoperable.  A note to the 
code states that 10 percent is added for bilateral 
involvement, providing the second hernia is compensable.  
38 C.F.R. § 4.114.

As noted in the introduction, the RO initially assigned a 
noncompensable rating for the Veteran's right inguinal hernia 
repair with residual scar, effective from March 1, 2004, but 
subsequently in February 2006, the RO increased the rating 
for right inguinal hernia repair  to 10 percent, effective 
August 24, 2004.   The Board must therefore consider whether 
a compensable rating was warranted from March 1, 2004 to 
August 24, 2004, and whether a rating in excess of 10 percent 
was warranted from that date.  The RO granted the 10 percent 
disability rating based on the findings of a painful surgical 
scar under Diagnostic Code 7804, which provides a maximum 10 
percent rating for superficial scars that were painful on 
examination.  38 C.F.R. § 4.118.

For purposes of this analysis, the Board also observes that 
Diagnostic Code 8730 for neuralgia of the ilio-inguinal nerve 
provides for a maximum 10 percent rating for severe to 
complete paralysis of the ilio-inguinal nerve.

At the December 2003 VA fee-based examination, it was noted 
that the Veteran had been suffering from status post right 
inguinal hernia status post repair since 2003.  The Veteran 
reported pain in the right groin following surgery.  He had a 
herniorrhaphy in November 2003 without residuals after the 
surgery.  On examination, there was no inguinal hernia or 
ventral hernia present.  The diagnosis was status post repair 
of a right inguinal with residual of pain in the right groin.  
The subjective factors were pain in the right groin, but no 
objective factors were found.  There was a well-healed non 
tender scar in the right lower abdomen.  

VA treatment records included an August 24, 2004 treatment 
record in which the Veteran reported right inguinal pain 
located just to the mid-point of the incision and was similar 
to his preop pain.  On examination, there was palpable 
tenderness mid-point of the incision, with palpable 
collection of postop reactive tissue, tender.  However, there 
was no fascial defect or hernia protrusion.  The assessment 
was right inguinal pain postop hernia repair, most likely 
secondary to postop reactive tissues, with nerve entrapment 
as a possibility.  Further, a September 2004 record showed 
that the right groin incision site was well healed.  There 
was no evidence of a recurrent hernia or significant 
abnormalities felt in operative area.  The Veteran described 
palpation on the incision as tender.  The assessment was 
apparent chronic ilioinguinal nerve pain syndrome after 
inguinal hernia repair.  The examiner suspected that the 
nerve was somehow entrapped or impinged by the mesh or a 
suture.  A contemporaneous ultrasound also showed no evidence 
for recurrent hernia.  Subsequent treatment records continued 
to show complaints of constant pain that felt like a 
stabbing/burning sensation with an assessment of possible 
nerve entrapment.  However, there was no recurrence of 
hernias.  Significantly, an April 2005 neurology consult gave 
a diagnosis of ilioinguinal neuropathy on the right secondary 
to inguinal herniorrhaphy.  

Further, a January 2007 private treatment record showed that 
the Veteran complained of a sharp, burning pain that was 
present at the medial aspect of his scar that radiated to his 
right testicle.  He denied any new symptoms.  On Examination, 
a right inguinal scar with medial tenderness was observed, 
with no recurrence.    

At the March 2007 hearing, the Veteran testified that the 
nerve was caught between the scar tissue mesh and muscle.  He 
experienced daily pain.  The Veteran reported that he used a 
TENS machine, which deadened the nerve and gave him about six 
hours of relief.  He also reported that steroid injections 
had been tried, but they did not alleviate the pain.  
Further, surgery had been ruled out because of the 
possibility of doing more damage.  

A May 2007 letter from a private medical doctor also 
indicated that the Veteran had chronic pain due to his right 
inguinal hernia repair, which made day to day functioning 
extremely difficult.   

On remand, the Veteran was afforded a VA neurologic 
examination in July 2008.  The claims file was reviewed.  The 
Veteran reported pain since November 2003 when he underwent 
open hernia repair right side with mesh repair.  It was noted 
that the right ilioinguinal nerve was entrapped during 
repair.  On physical examination, there was no motor deficit 
from claimed ilioinguinal nerve entrapment.  The examiner 
noted that the painful surgery scar was located on the lower 
right abdomen and was also identified as the site of the 
appendectomy.  Both thighs and the abdomen up to the 
beginning of the rib cage were reported to be extremely 
sensitive to touch causing great pain.  No residual hernia 
could be detected and there was no herniation at this scar 
location.  

The diagnosis was neuralgia following hernia repair using 
mesh due to ilioinguinal nerve entrapment.  The examiner 
noted that there were severe effects on daily activities such 
as chores, shopping, exercise, sports, recreation, traveling, 
dressing and toileting.  The impact on the Veteran's 
occupation was noted to be decreased concentration, 
inappropriate behavior, poor social interactions, decreased 
mobility, problems with lifting and carrying, difficulty 
reaching, lack of stamina, weakness, fatigue, decreased 
strength in lower extremity and pain.  The Veteran also 
described a decreased sexual drive and ability.  The examiner 
observe that sensitivity to touch was not specific to 
anatomic distribution of the nerve in question.  He noted 
that the VA identified the Veteran as having nerve entrapment 
due to hernia repair surgery, which had been unsuccessfully 
treated.  Exact symptoms due to this specific nerve injury 
could not be identified without resorting to pure 
speculation.  However, the distribution of hypersensitivity 
was greater than to be expected.  Although grimacing and 
complaints of pain when touched by the examiner, the Veteran 
could rest his hand and arms on the abdomen without grimacing 
and even wore a back brace that exerted compression on the 
abdomen.  

A separate July 2008 VA examination for the scars noted a 
surgical scar on the abdomen for both hernia repair and 
appendectomy that was .5 by 12 centimeters.  It was tender on 
palpation, but there was no adherence to underlying tissue, 
limitation of motion or loss of function, underlying soft 
tissue damage or skin breakdown.  After review of the claims 
file, the diagnosis was surgical scar on abdomen and referred 
to the other examination report for specifics on nerve 
entrapment pain associated with the hernia surgery. 

Given that the claims file was reviewed by the examiners and 
the examination reports set forth detailed examination 
findings in a manner which allows for informed appellate 
review under applicable VA laws and regulations, the Board 
finds the examinations to be sufficient for rating purposes.  

Initially, the RO assigned a 10 percent rating, effective 
August 24, 2004, based on the VA treatment record which found 
palpable tenderness mid-point of the incision.  However, 
after a review of the medical evidence, the Board finds that 
the Veteran suffers from two separate and distinct 
disabilities.  The evidence does show that the Veteran 
suffers from a painful scar and a 10 percent rating is 
therefore warranted under Diagnostic Code 7804.  Further, the 
medical evidence also shows that the Veteran suffers from 
internal pain due to nerve entrapment of ilio-inguinal nerve.  
Thus, a separate 10 percent rating is also warranted under 
Diagnostic Code 8730.  

Moreover, the Veteran has consistently indicated that he 
experienced pain since the hernia operation in November 2003.  
At the December 2003 VA examination, the Veteran indicated 
that he had pain in the right groin.  Accordingly, when 
resolving the benefit of the doubt in favor of the Veteran, 
the Board finds that the separate 10 percent ratings are 
warranted from March 1, 2004.  See 38 U.S.C.A. § 5107(b).

However, the Board further finds that the preponderance of 
the evidence is against entitlement to higher ratings.  With 
respect to the right inguinal hernia repair, as 10 percent is 
the maximum rating allowed under Diagnostic Code 8730, a 
higher rating is not available under this code.  Further, 
there is no objective medical finding that the Veteran has a 
recurrent hernia to warrant a higher rating under Diagnostic 
Code 7338.   The most recent VA examination as well as 
treatment records specifically stated that there was no 
residual hernia.  

With respect to the painful scar, as ten percent is the 
maximum rating, a higher rating is not available under 
Diagnostic Code 7804.  Further, Diagnostic Codes 7802 and 
7803 also only allow for a maximum disability rating of 10 
percent.  In turn, a higher rating is not available under 
these codes.  Further, Diagnostic Code 7801 is not for 
application because the medical evidence or record does not 
show that the Veteran's scar covers an area exceeding 12 
square inches (77 square cm.) to warrant a 20 percent rating 
or higher under this code.  At the July 2008 VA examination, 
the Veteran's scar was .5 by 12 centimeters.  Moreover, the 
examiner found no loss of motion due to the scar so a rating 
under Diagnostic Code 7805 is not appropriate.  

In conclusion, for the reasons outlined above, a10 percent 
rating is warranted for the painful scar from right inguinal 
hernia repair, effective March 1, 2004, and a separate 10 
percent rating is warranted for neurological residuals of the 
right inguinal hernia repair, effective March 1, 2004.  
However, a preponderance of the evidence is against ratings 
in excess of 10 percent.  As the preponderance of the 
evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Residual Scars, Status Post Bilateral Lower Extremity 
Compartment Release

The present appeal also includes the issue of entitlement to 
a higher rating for residual scars, status post bilateral 
lower extremity compartment release.  The disability was 
assigned a 20 percent rating from July 24, 2008.  The 
disability is currently rated 30 percent disabling, from 
September 23, 2008.  The RO has assigned the ratings in 
consideration of the provisions of Diagnostic Code 7804.  
Under this Code, a scar that is superficial and painful on 
examination will be assigned a maximum 10 percent rating.  
The Board must also consider the remaining diagnostic codes 
pertaining to scars.  Under Diagnostic Code 7801, a 10 
percent rating is assigned for a scar on other than the head, 
face or neck, that is deep (associated with underlying soft 
tissue damage) or that causes limited motion with area or 
areas exceeding 6 square inches (39 sq. cm.).  A 20 percent 
rating is awarded if the area or areas exceeding 12 square 
inches (77 sq. cm.); a 30 percent rating is warranted for 
area or areas exceeding 72 square inches (465 sq. cm.); and a 
40 percent rating is warranted for area or areas exceeding 
144 square inches (929 sq. cm,).
  
Under Diagnostic Code 7802, if a scar on other than the head, 
face or neck is superficial (not associated with soft tissue 
damage) and does not cause limited motion, a maximum 10 
percent rating is assigned if affecting an area or areas of 
144 square inches (929 sq. cm.) or greater.  A superficial 
and unstable (involving frequent loss of covering of skin 
over the scar) scar will be assigned a maximum 10 percent 
rating under Diagnostic Code 7803.  Finally, Diagnostic Code 
7805 provides that a scar may also be evaluated based on 
limitation of function of the affected part. 

The Board notes that effective October 23, 2008, VA amended 
criteria for rating the skin so that it more clearly reflects 
VA's policies concerning the evaluation of scars.  
Specifically, these amendments concern 38 C.F.R. § 4.118, 
Diagnostic Codes 7800-7805.  This amendment applies to all 
applications for benefits received by VA on or after October 
23, 2008.  See Notice, 73 Fed. Reg. 54,708 (September 23, 
2008).  Nevertheless, even though the Veteran's claim was 
received prior to this date, it appears that the RO has 
applied these amendments as of September 23, 2008.  At any 
rate, the Board will not address the propriety of the RO's 
assignment of a 30 percent rating as early as September 23, 
2008, but will simply consider whether a higher rating was 
warranted at any time from that date.    

Under the new criteria, Diagnostic Code 7801 provides for a 
40 percent rating when the scar covers an area or areas of 
144 square inches (929 sq. cm.) or greater.  Diagnostic Code 
7802 provides for a 10 percent rating for scars that are 
superficial and nonlinear and exceed an area or areas of 144 
square inches (929 sq. cm.) or greater.  Diagnostic Code 7804 
is for application when scars are unstable or painful and 
provides for a 30 percent rating when there are five or more 
that are unstable or painful.  Note (1) provides that an 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  Note (2) states that 
if one or more scars are both unstable and painful, add 10 
percent to the evaluation that is based on the total number 
of unstable or painful scars.  Further, Note (3) states that 
scars evaluated under diagnostic codes 7800, 7801, 7802, or 
7805 may also receive an evaluation under this diagnostic 
code, when applicable.  Lastly, Diagnostic Code 7805 provides 
any disabling effect(s) not considered in a rating provided 
under diagnostic codes 7800-04 should be evaluated under an 
appropriate diagnostic code.  

The December 2003 VA examination did not expressly address 
the Veteran's scars.  However, a November 2004 VA treatment 
record showed that the Veteran had well healed medial and 
lateral surgical scars of the left lower extremity.  Follow 
up February 2005 and April 2005 record showed that all 
incisional sites were well healed on the left lower 
extremity.  Another April 2005 record noted that the Veteran 
had healed surgical scars on the lower portion of both legs.    

At the July 2008 VA examination for his scars, the Veteran 
reported multiple painful lower leg scars due to multiple 
surgeries.  On physical examination, there were four scars 
reported on the right lower extremity, which measured .5 by 3 
centimeters, .5 by 12 centimeters, .5 by 4 centimeters, .5 by 
15 centimeters .  The scars were all tender to palpation, but 
there was no adherence to underlying tissue, skin breakdown, 
or limitation of motion or loss of function.  However, the 
examiner noted that there was underlying soft tissue damage.  
With respect to the left lower extremity, there were three 
scars, which measured 1 by 24 centimeters, .5 by 5 
centimeters, and .5 by 18 centimeters.  The bigger scar 
showed tenderness on palpation, underling soft tissue damage, 
and mild scaling and some pin head size ulcers.  There was 
also palpable muscle herniation through the fascial incision, 
but there was no muscle extruding through the skin or 
limitation of motion or loss of function.  The remaining left 
leg scars were tender on palpation with underlying soft 
tissue damage, but there was no adherence to underlying 
tissue, skin breakdown or limitation of motion or loss of 
function.  

Again, given that the claims file was reviewed by the 
examiner and the examination report sets forth detailed 
examination findings in a manner which allows for informed 
appellate review under applicable VA laws and regulations, 
the Board finds the examination to be sufficient for rating 
purposes.  

The RO has assigned a 20 percent rating for the bilateral leg 
scars effective from July 24, 2008, on the basis that this is 
the first date of medical evidence of the painful scars.  
However, the post-service medical evidence of record does not 
appear to expressly address whether the scars were painful on 
examination prior to the July 2008 VA examination.  The Board 
notes that the Veteran had multiple surgeries on both legs 
during service and believes it reasonable to assume that the 
scars have been painful all along and not just from the July 
24, 2008, examination.  Thus, the Board finds that the 20 
percent disability rating should be effective from March 1, 
2004.  The current 30 percent rating effective from September 
23, 2008, was assigned under the new regulatory provisions 
for situations where there are five or more painful scars.  
Diagnostic Code 7804.  There is no basis for a higher rating 
under the facts of this case.  

In conclusion, from March 1, 2004, a 20 percent rating, but 
no higher, for residual scars, status post bilateral lower 
extremity compartment release, is warranted.  From September 
23, 2008, a rating in excess of 30 percent for residual 
scars, status post bilateral lower extremity compartment 
release, is not warranted.  

Extraschedular

It appears from the record that a 100 percent combined 
service-connected disability rating has been in effect for a 
good portion of the period on appeal.  However, to the extent 
applicable, provisions related to assignment of an 
extraschedular evaluation have also been considered with 
regard to the issues on appeal.  It is clear that the 
disabilities at issue in this appeal have had a detrimental 
impact on the Veteran's employment.  However, the critical 
question is whether the facts of this case suggest such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  It should be stressed 
that the schedular ratings are intended to represent as far 
as can practicably be determined the average impairment in 
earning capacity resulting from the particular disability.  
Consideration of an extra-schedular rating under 3.321(b)(1) 
is only warranted where there is evidence that the disability 
picture presented by the Veteran would, in that average case, 
produce impairment of earning capacity beyond that reflected 
in the rating schedule or where evidence shows that the 
Veteran's service-connected disability affects employability 
in ways not contemplated by the rating schedule.  See VA 
O.G.C. Prec. Op. No. 6-96, published at 61 Fed. Reg. 66749 
(1996).  Consequently, under these circumstances, the Board 
finds that the Veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  
Additionally, with the exception of his two 2005 surgeries on 
his legs, the medical evidence of record clearly demonstrated 
that the Veteran has not been hospitalized frequently due to 
his service-connected disorders.  In the absence of such 
factors, the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet.App. 337 (1996); 
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).

III.  Service Connection Issue

The present appeal also includes the issue of entitlement to 
service connection for frostbite of the hands and feet.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Specifically, the Veteran claims that he suffered from a cold 
injury to his hands and feet while stationed in Germany in 
1985 while on guard duty.  The Veteran's service treatment 
records are silent with respect to any findings of frostbite.  
Importantly, an October 2003 retirement examination evaluated 
the Veteran's upper extremities and feet as clinically 
normal.  No residuals of frostbite were noted.  Further, in 
his contemporaneous medical history, the Veteran was silent 
with respect to any residuals of frostbite.   

The December 2003 VA fee-based examination diagnosed the 
Veteran with frostbite of the hands of feet bilaterally with 
residuals of pain and tingling with cold exposure.  However, 
the examiner further indicated that there were no objective 
findings of residuals of frostbite at that time.  He also 
indicated that there was residual sequelae, including 
peripheral neuropathy.

Although VA treatment records showed complaints of numbness, 
tingling, pain and weakness of the hands, they were silent 
with respect to any residuals of frostbite.   Significantly, 
an August 2005 nerve conduction study (NCS) and EMG found 
that there was no electrodiagnostic evidence of peripheral 
neuropathy. 
At the March 2007 hearing, the Veteran reiterated that he 
suffered from frostbite while Stationed in Germany, and has 
had residual symptoms in his hands and feet ever since.  

Given the inconsistencies of the December 2003 VA examination 
report, the Board remanded this matter for another VA 
examination.  The Veteran was afforded a VA examination in 
July 2008.  The claims file was reviewed.  The examiner noted 
the findings from the August 2005 NCS/EMG.  The diagnosis was 
history of frost bite of hands and feet.  However, there was 
no objective evidence of frostbite of the fingers or feet 
found on examination.  The examiner concluded that he could 
not give an opinion with respect to etiology of frostbite 
without resorting to mere speculation because no definite 
objective evidence of frost bite damage could be determined 
in the records or from examination. 

Given that the claims file was reviewed by the examiner and 
the examination report sets forth detailed examination 
findings in a manner which allows for informed appellate 
review under applicable VA laws and regulations, the Board 
finds the examination to be sufficient for appellate review.  

After a thorough review of the evidence, the Board must 
conclude that the preponderance of the competent medical 
evidence is against a finding that the Veteran currently 
suffers from residuals from frostbite of the hands and feet.  
Even if the Board accepts the Veteran's statements as fact 
that he suffered from frostbite while in service, there is no 
competent medical evidence showing that he has any current 
residuals of frostbite.  This is supported by the July 2008 
VA examination, which after a thorough examination of the 
Veteran's extremities, found no objective evidence of 
frostbite of the fingers or feet.  Further, the Board finds 
it significant that there are no post service medical records 
pertaining to any residuals of frostbite so there is no 
supporting evidence of continuity of pertinent symptomatology 
since service.  Thus, the evidence does not support a finding 
that the Veteran currently has any residuals of frostbite.  
The Court has indicated that in the absence of proof of a 
present disability, there can be no valid claim for service 
connection.  Brammer v. Derwinski, 3 Vet.App. 223 (1992).  
Congress has specifically limited entitlement to service 
connection to cases where such incidents have resulted in a 
disability.  Id. at 225.  

The Board acknowledges the Veteran's statements indicating 
that he has residuals from frostbite incurred during service.  
However, medical evidence is generally required to establish 
a medical diagnosis or to address questions of medical 
causation; lay assertions of medical status do not constitute 
competent medical evidence for these purposes.  Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992).  Nevertheless, lay 
assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  

As noted above, the service treatment records are completely 
silent as to any complaints of or treatment for frostbite.  
Here, the Veteran is competent to say that he experienced 
symptoms while in service.  However, the Board does not 
believe that residuals of frostbite are subject to lay 
diagnosis.  The Veteran has not demonstrated that he has the 
expertise required to diagnose such a disability and link it 
to service.  While the Veteran's contentions have been 
carefully considered, these contentions are outweighed by the 
medical evidence, specifically, the July 2008 VA examination.  

For the reasons stated above, the Board finds the 
preponderance of the evidence is against the Veteran's claim 
for residuals of frostbite of the hands and feet.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a 30 percent ratings, but no higher, for right 
lower extremity compartment release is warranted, effective 
March 1, 2004.  Entitlement to a 30 percent ratings, but no 
higher, for left lower extremity compartment release is 
warranted, effective March 1, 2004.  Entitlement to a 
separate 10 percent rating, but no higher, for neurological 
residuals of right inguinal hernia repair is warranted, 
effective March 1, 2004.  Further, entitlement to a separate 
10 percent rating, but no higher, for residual scar from 
right inguinal hernia repair is warranted, effective March 1, 
2004.  Entitlement to a 20 percent rating, but no higher, for 
residual scars, status post bilateral lower extremity 
compartment release, is warranted, effective March 1, 2004.  
To this extent, the appeal is granted, subject to laws and 
regulations applicable to payment of VA monetary benefits.  

Entitlement to a rating in excess of 30 percent for residual 
scars, status post bilateral lower extremity compartment 
release, is not warranted, from September 23, 2008.  
Entitlement to service connection for frostbite of the hands 
and feet is not warranted.  To that extent, the appeal is 
denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


